Citation Nr: 0308967	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  01-07 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

In March 1971, the Department of Veterans Affairs (VA) 
received the veteran's claim for entitlement to service 
connection for hearing loss and other disabilities.  The 
Regional Office (RO) of the VA in Los Angeles, California, 
denied the claim in June 1972.  However, the July 1972 
notification of the denial did not address the hearing loss 
claim.  The veteran initiated another claim for hearing loss 
and other conditions in 1985.  The RO in Reno, Nevada denied 
the claim in November 1985.  The December 1985 notice of the 
decision did not address the hearing loss claim.  By 
correspondence of April 1995, the RO informed the veteran of 
the error in the 1972 notice and provided information 
concerning the veteran's appellate rights.  A notice of 
disagreement was not filed within one year of issuance of the 
notice.  Therefore, the prior RO decisions became final.  See 
38 C.F.R. §§ 19.25, 20.302(a) (2002).

In May 1999, VA received the veteran's application to reopen 
the claim of service connection for hearing loss dated in 
April 1999.  In July 1999, the veteran submitted a claim 
alleging entitlement to service connection for tinnitus.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the RO in Reno, Nevada, which 
refused to reopen the claim of entitlement to service 
connection for hearing loss on the basis that new and 
material evidence had not been submitted, and denied service 
connection for tinnitus.  In September 2000, the RO accepted 
a copy of a postcard from the veteran to President Clinton as 
a notice of disagreement.  A statement of the case was issued 
in July 2001.  The veteran's substantive appeal, including a 
request for a hearing before a member of the Board, was 
received in September 2001.  

In January 2003, the veteran testified at a hearing conducted 
by the undersigned at the RO.  

For the reasons stated below, the Board finds that a REMAND 
is in order with regard to the issues of service connection 
for hearing loss and tinnitus.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the question of new and material evidence has, to 
the extent possible, been accomplished.

2.  In an unappealed decision of April 1995, the RO denied 
the claim of entitlement to service connection for hearing 
loss on the basis that the medical findings of record were 
negative for hearing loss.  

3.  The evidence reviewed and submitted since the RO denied 
the claim in April 1995 is neither cumulative nor redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

Evidence submitted since the RO denied the claim of service 
connection for hearing loss in April 1995 is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (in effect prior 
to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Entitlement to Service 
Connection for Hearing Loss

Preliminary Matter - Duty to Assist

While this appeal has been pending, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Regarding the question of new and material evidence, the 
Board notes that additional evidence does not need to be 
obtained in view of the favorable decision that follows.  In 
other words, the Board proceeding to a decision on that 
question will not prejudice the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  However, as explained in 
the REMAND below, further development is required with 
respect to the reopened claim of service connection for 
hearing loss.  

With respect to reopening, the amendments at 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) redefine new and material evidence 
and the duty to assist in applications to reopen previously 
and finally denied claims but were made effective as of the 
date of publication (August 29, 2001) and apply only to 
applications to reopen a previously denied claim filed on or 
after August 29, 2001.  

Here, the application to reopen was filed in 1999, prior to 
the effective date of the new regulations applicable to 
reopening.  Thus, the new VCAA regulations above do not apply 
to an application to reopen a previously denied claim which, 
as in this case, was pending on August 29, 2001.  In this 
matter, the Board will be decide the claim under the prior 
version of the regulation.

Factual Background

The available service medical records are devoid of 
complaints or findings of hearing loss, including the 
separation examination of February 1971.

The veteran's DD Form 214 reflects his assignment to BTRY A , 
2nd BN, 11th ARTY, 101st ABN DIV.  The award of the Bronze 
Service Medal is also noted.  The veteran's military 
occupational specialty was light weapons infantryman.

In March 1971, VA received the veteran's claim alleging 
entitlement to service connection for a lower left jaw 
condition, nervousness, and hearing loss due to cannon fire.  

The veteran provided some information concerning VA treatment 
in a statement received by VA in April 1972.

On an authorized audiological evaluation in June 1972, pure 
tone thresholds, in decibels, were as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
0
0
0
0
15
LEFT
0
0
0
0
5

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 96 percent in the left ear.  The 
examiner determined that the veteran's hearing acuity was 
within normal limits in both ears.  

On the ear, nose and throat portion of the VA examination, 
the veteran complained of occasional stuffiness of the ear.  
The veteran reported that he could hear conversation without 
difficulty.  He noted a ringing in the ears.  He did not have 
a history of infections in either ear, and had not been 
experiencing ear, nose and throat symptoms.  The veteran's 
exposure to artillery fire was indicated.  

Following an examination of the ears, nose and throat, the 
examiner diagnosed deviation of the nasal septum, and chronic 
eustachian tube blockage of the left ear secondary to the 
deviated septum.  The examiner reported that deafness was not 
found.  The examiner recommended the use of vasoconstricting 
nose drops and self-inflations to open the ear, and discussed 
the possibility of surgery.

By rating action of June 1972, the RO granted the claim for 
the jaw condition, and denied the claims for a psychiatric 
disability and hearing loss.  The RO based the denial on the 
absence of findings in the service medical records and the VA 
examiner's assessment of hearing acuity in normal limits.  In 
July 1972, the RO issued a notice informing the veteran of 
the grant of service connection for the jaw condition and the 
denial of service connection for nervousness.

In April 1985, VA received the veteran's statement dated in 
March 1985, which alleged entitlement to service connection 
for hearing loss, as well as service connection for other 
conditions resulting from Agent Orange exposure.  A VA 
examination, primarily focused on Agent Orange exposure, was 
conducted in 1985 and hearing loss was noted.  The RO denied 
the various claims in November 1985.  Regarding hearing loss, 
the RO pointed to the 1972 VA examination and ultimately 
denied the claim on the basis that the evidence was 
insufficient to show entitlement to service connection for 
any residual of such exposure.  In December 1985, the RO 
issued notice informing the veteran of the denial of the 
various disabilities, except hearing loss.  

By letter of April 1995, the RO acknowledged the error in the 
1972 notification letter and informed the veteran of his 
appellate rights.  The letter further indicated that the 
claim was denied on the basis that there was no evidence of 
hearing loss contained in the service medical records and 
that the VA examination showed that his hearing was within 
normal limits.  Appellate action was not initiated. 

In May 1999, VA received the veteran's application to reopen 
the claim of service connection for hearing loss dated in 
April 1999.  The veteran described the exposure to artillery 
fire during his service in Vietnam as well as subsequent 
treatment and evaluations of his condition.  In support of 
his claim, the veteran also provided reports and articles 
regarding his unit's history and service.

As stated in the Introduction, the veteran participated in a 
hearing conducted by the undersigned at the RO in January 
2003.  The veteran provided details regarding an incident 
when he was exposed to noise during his service in Vietnam.  
He referred to copies of photographs and other articles 
demonstrating the nature of his service.  The veteran also 
reported receiving treatment at the Alpha 326 Medivac during 
service.  

The veteran testified that when he was discharged from 
service, he was ordered to the VA clinic in Los Angeles, 
California for his hearing.  He had his hearing tested around 
October, November or December 1971, and was diagnosed with 
high frequency sensorineural hearing loss.  The veteran 
testified that he noticed that his hearing was not "on par" 
with others.  He indicated that at one time in 1971, he had a 
VA disability card and used it at a VA facility in Las Vegas, 
Nevada.  He reported that his ears would drip clear fluid and 
that the physicians at the VA facility would give him drops.  
Later, in the 1980s the veteran was informed that he could no 
longer receive such treatment.  The veteran stated that he 
sought treatment at a VA hospital in Denver, Colorado around 
1981 or 1982.  He does not wear hearing aids.  

Analysis

Decisions of the RO are final under 38 U.S.C.A. § 7105; 
however, the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence after the duty 
to assist has been fulfilled.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the 1995 denial of his claim.  

Here, the Board finds that new and material evidence has been 
presented since the RO's denial in 1995.  At the time of the 
last denial, the medical evidence consisted of the veteran's 
service medical records and a 1972 VA examination report.  
The service medical records were silent with regard to 
hearing loss, and normal hearing was indicated on the VA 
examination.  As well, there is a notation of hearing loss in 
a 1985 VA examination report.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability.  In this case, the veteran's detailed 
testimony along with the recent submissions by him provides a 
more complete picture of the claimed origin of the disability 
at issue.  Clearly, this sworn testimony bears directly and 
substantially on this case.  Therefore, the Board finds that 
new and material evidence has been submitted, and the claim 
is reopened.  To this extent, the appeal is granted.  


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of entitlement to service connection for 
hearing loss, and to this extent, the appeal is granted.

REMAND

Service Connection for Hearing Loss and Tinnitus

As noted, in March 2000, the RO issued adverse decisions on 
the matters currently before the Board.  Subsequently, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

The Court has held that section 5103(a), as amended by the 
VCAA and 38 C.F.R. § 3.159(b), as recently amended, require 
VA to inform a claimant of which evidence VA will provide and 
which evidence the claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for hearing loss.  In light of the 
Board's decision, the entire record must be reviewed on a de 
novo basis.  

In this case, the veteran has provided information concerning 
VA treatment.  During his 2003 hearing, the veteran referred 
to treatment at a VA hospital in Los Angeles, California and 
Las Vegas, Nevada in 1971, as well as Denver, Colorado in the 
1980s.  In connection with the initial claim, a statement 
received in April 1972 also provides information concerning 
service and post-service treatment that the veteran 
reportedly received.  

With respect to both issues on appeal, the RO should obtain 
from the veteran, the names and addresses of all medical care 
providers who have treated him for hearing loss and tinnitus.  
In particular, the RO should secure the pertinent VA records 
dated in the 1970s and 1980s.  The records should be secured 
and associated with the claims folder.  Under 38 U.S.C. § 
5103A(b), VA must make reasonable efforts to obtain relevant 
records that the claimant adequately identifies to VA and 
authorizes VA to obtain.  With regard to records from a 
Federal department or agency, however, the new law requires 
that "efforts to obtain those records shall continue until 
they are obtained unless it is reasonably certain that the 
records do not exist or that further efforts to obtain them 
would be futile."  (emphasis added).  Documentary evidence 
that further efforts would be "futile" is not currently 
included in the claims folder.  Therefore, the RO must secure 
written evidence to that effect, and provide appropriate 
notice in accordance with 38 U.S.C. § 5103A(b)(2).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).  Here, the 
veteran has associated his hearing loss and tinnitus with 
exposure to cannon fire during his service in Vietnam.  The 
Board does note that the service records reflect the award of 
a Bronze Star Medal, as well as the veteran's assignment to 
an artillery unit during his service in Vietnam.  

Certain chronic diseases, including sensorineural hearing 
loss, will be presumed to have been incurred during service, 
if manifested to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309.  In this case, the 
veteran was discharged from service in 1971, and VA received 
his claim of service connection for hearing loss one month 
later.  Also, on the first VA examination of 1972, the 
examiner noted the veteran's complaints of occasional ringing 
in the ears and the nature of the veteran's service.  
Furthermore, as noted, the veteran reportedly received 
treatment for hearing loss in the year of his discharge from 
service.  

Here, the evidence of record is insufficient to decide the 
issue of service connection with any certainty and since the 
Board cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Under the VCAA, a veteran 
is entitled to a complete VA medical examination which 
includes an opinion whether there is a nexus between the 
claimed disorder and service based on all possible evidence.  
Since there are no opinions which address the medical 
questions raised by this case, additional development is in 
order in light of the VCAA. 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain VA treatment 
records - in particular, records dated in 
the 70's from VA facilities in Los 
Angeles, California and Las Vegas, 
Nevada, as well as records dated from 
1981 to 1982 from a VA facility in 
Denver, Colorado.  Any records pertinent 
to hearing loss and tinnitus from 1982 to 
the present from the Las Vegas, Nevada, 
facility should be secured and associated 
with the claims folder.  All attempts to 
attain this evidence must be documented 
in the claims folder by the RO.  This 
includes, if applicable, securing signed 
written statements from record custodians 
that the desired records are not 
available.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  The RO should contact the veteran, 
and request that he identify any non-VA 
health care provider that treated him for 
hearing loss and tinnitus since his 
separation from service.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  This includes, if applicable, 
securing signed written statements from 
record custodians that the desired 
records are not available.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and etiology of any 
hearing loss and tinnitus disabilities.  
It is imperative that the examiner review 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  All 
examiners must offer an opinion whether 
the veteran has hearing loss and 
tinnitus, and if so, whether it is at 
least as likely as not that any of the 
disorders are causally related to the 
veteran's period of military service.  
The opinions must be supported by a 
thorough rationale.  The examination 
reports should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
result in denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2002).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

7.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

8.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case.  The 
veteran should then be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


